Berry, J,
The defendant was indicted for a rape committed upon a person called in the indictment Mary Kurkwiski. Upon the trial the evidence showed that the name of the person upon whom the offence was committed was pronounced as if written Kurkowski. The jury found the defendant guilty as charged in the indictment. A motion for arrest of judgment was made, upon the ground of variance between the *317evidence and the indictment, as respected the name of the party injured. Without stopping to inquire whether, strictly speaking, this was a proper way in which to raise the objection, we are of opinion that the motion was well denied, upon the merits. It appears that the name is a Polish one. There is no evidence tending to show that, though pronounced .Kurkowski, it is not. properly spelled Kurkwiski. The courts of this state cannot take judicial notice of the proper orthography or pronunciation of names in the Polish language. There was, therefore, nothing before the court below, nor is there anything before this court, tending to show that there was any variance between the evidence and the indictment in the respect contended for.